Citation Nr: 0718641	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Evaluation of bilateral hearing loss, evaluated as 
noncompensably disabling from September 30, 2003, and as 10 
percent disabling from August 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.


FINDINGS OF FACT

1.  Before August 2, 2005, the veteran's right ear hearing 
acuity was evidenced by a puretone threshold average of 60 
decibels, and speech discrimination of 86 percent; his left 
ear hearing acuity was evidenced by a puretone threshold 
average of 39 decibels, and speech discrimination of 98 
percent.

2.  Since August 2, 2005, the veteran's right ear hearing 
acuity is evidenced by a puretone threshold average of 67 
decibels, and speech discrimination of 60 percent; his left 
ear hearing acuity is evidenced by a puretone threshold 
average of 44 decibels, and speech discrimination of 84 
percent.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss have not been met for the period prior 
to August 2, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2006).

2.  The criteria for a rating higher than 10 percent for the 
veteran's bilateral hearing loss have not been met for the 
period since August 2, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in November 2003, well before the 
RO's initial rating decision.  Specifically, regarding VA's 
duty to notify, the veteran was informed of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence was needed from the veteran, and 
what information VA was responsible for obtaining on the 
veteran's behalf.  Additionally, the RO requested that the 
veteran submit or identify any evidence or information in his 
possession pertaining to his claim, including any medical 
reports in his possession.  Since adjudication of this case 
hinges on medical evidence alone, the Board finds that this 
request for any medical evidence satisfies the fourth prong 
of 38 C.F.R. § 3.159(b)(1).  The AOJ also provided a 
statement of the case (SOC) reporting the results of its 
review and the text of the relevant portions of the VA 
regulations.  

The Board notes that the notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.   Dingess, 19 Vet. 
App. at 490.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured two fee-based audiometric examinations, dated in 
January 2004 and August 2005 in furtherance of his claim.  
The veteran was also afforded a VA audiometric examination in 
April 2005.  VA has no duty to inform or assist that was 
unmet.

The veteran was service connected for bilateral hearing loss 
by a rating decision dated in March 2004, and rated as 
noncompensably (zero percent) disabling, from September 30, 
2003.  In September 2005, during the pendency of this appeal, 
the AOJ increased the veteran's rating to 10 percent 
disabling, effective August 2, 2005.  The veteran contends 
that his hearing loss warrants a higher rating than the 
currently assigned 10 percent.  Specifically, he asserts that 
the hearing tests he was given did not adequately measure his 
hearing loss because the examinations did not take into 
account background noise.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with original 
ratings and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the veteran's disability 
as it has been staged by the RO, that is, for the period 
prior to August 2, 2005, and for the period beginning August 
2, 2005.  

In January 2004, the veteran was afforded a fee-based 
audiological examination.  The audiological evaluation 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
65
90
LEFT
10
10
30
40
75

Speech audiometry revealed speech recognition ability of 86 
percent correct in the right ear and 98 percent correct in 
the left ear.  

Although not performed for compensation purposes, an April 
2005 audiological examination conducted at the Muskogee VA 
Medical Center (VAMC), reported that pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
50
60
85
LEFT
0
10
30
35
75

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

In August 2005, the veteran was afforded another fee-based 
audiological examination for compensation purposes.  The 
audiological evaluation reported that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
75
90
LEFT
20
20
35
45
75

Speech audiometry revealed speech recognition ability of 60 
percent correct in the right ear and 84 percent correct in 
the left ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
though use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.  

Entering the examination results from the veteran's January 
2004 examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of III and the left ear warrants a score of I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in January 2004, the 
veteran's bilateral hearing loss was non-compensably (zero 
percent) disabling at that time:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











The veteran's April 2005 VA audiological examination results 
showed significantly better hearing than had the previous 
examination, and therefore remained non-compensable.  

It was not until the August 2005 examination that the medical 
evidence showed that the veteran's bilateral hearing loss 
warranted a compensable evaluation.  Entering Table VI with 
the results of the August 2005 examination shows that the 
right ear warrants a score of VII and the left ear warrants a 
score of II:  

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I

Entering Table VII with these results (right ear with a Roman 
numeral score of VII and left ear with a score of II) shows 
that the veteran's hearing loss warrants a 10 percent 
evaluation:  

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined 
by a mechanical application of numeric designations assigned 
to audiometric examination results, which are not 
contradicted by the remaining record, the preponderance of 
the evidence is against the claim.  

Based on the foregoing analysis, the Board finds that the 
veteran's bilateral hearing loss does not warrant a 
compensable rating for the period prior to August 2, 2005, 
and does not warrant a rating higher than the currently 
assigned 10 percent for the period beginning August 2, 2005.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss prior to August 2, 2005, is denied.

Entitlement to a rating higher than 10 percent from August 2, 
2005, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


